                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 DEVIN D. BROWN,                                        )
                                                        )
              Plaintiff,                                )
                                                        )
 v.                                                     )        No.     3:19-cv-00429
                                                        )                 REEVES/POPLIN
 ANDERSON COUNTY SHERIFF’S OFFICE,                      )
 STATE OF TENNESSEE, SHERIFF                            )
 BARKER, FIRST SHIFT STAFF, SECOND                      )
 SHIFT STAFF, THIRD SHIFT STAFF, and                    )
 SOUTHERN HEALTH PARTNERS,                              )
                                                        )
              Defendants.                               )
                                                        )

                                    JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED for want of prosecution pursuant

to Fed. R. Civ. P. 41(b), Plaintiff is ASSESSED the filing fee of $400.00, and the custodian of

Plaintiff’s inmate trust account is DIRECTED to submit payments toward the filing fee in the

manner set forth in the memorandum opinion.

       The Clerk is DIRECTED to send a copy of the memorandum opinion and this order to the

Anderson County Sheriff and the Court’s financial deputy.

       Because the Court has CERTIFIED in the memorandum opinion that any appeal from this

order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.
   SO ORDERED.

   E N T E R:


                        ____________________________________________
                        CHIEF UNITED STATES DISTRICT JUDGE



ENTERED AS A JUDGMENT


/s/ JOHN L. MEDEARIS
     CLERK OF COURT




                               2
